Contracts; fraud against United States; conversion-Plaintiffs sue to recover compensation claimed to be due under a contract to provide various articles of clothing for the Army. The cases came before the court on defendant’s motion for summary judgment on its first counterclaim for double damages and forfeiture of plaintiffs’ claims under sections 3490 and 5438 of Revised Statutes, 31 U.S.C. § 231 et seq. (False Claims Act). Upon consideration thereof and without oral argument it was concluded that defendant was not entitled to recover on its first counterclaim because of lack *1195of proof. With respect to defendant’s first alternative counterclaim charging plaintiffs with conspiracy to convert defendant’s property (fur ruff slips) and seeking to recover its value, the court determined that defendant was entitled to recover thereon and on December 20, 1965, entered judgment in favor of defendant against Herman P. Kravitz only in the sum of $15,390.00.